DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/23/2022 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-7, filed 06/23/2022, with respect to the rejections of claims 1-11, 15-21 and 24-28 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that the prior art of record fails to disclose a reaction taking place in the absence of oxygen and in the presence of an oxygen transfer agent consisting of CaSO4. The prior art of record either requires the presence of a reducible metal oxide in combination with a chalcogen component or the presence of an oxygen containing gas. Therefore, the rejections of claims 1-11, 15-21 and 24-28 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a method as recited in claim 1. Specifically, no prior art discloses a method of contacting a hydrocarbon feed with an oxygen transfer agent consisting of CaSO4 in an atmosphere substantially free of molecular oxygen. 
The closest prior art of record is Sofranko et al. (U.S. Patent No. 4,777,313). Sofranko discloses processes for producing olefins from a hydrocarbon feed comprising methane or C2-C5 alkanes comprising contacting, in a reactor, the hydrocarbon feed with a catalyst composition comprising reducible metal oxides at temperatures from about 500 to 1000oC (col. 8, line 29 to col. 10, line 45; Examples). Sofranko discloses that at the end of each methane contact run, the reactor is flushed with nitrogen and that the cycle is repeated (col. 10, lines 55-59; col. 13, lines 20-25). The flushing step taught by Sofranko is considered to read on the claimed purging step of the hydrocarbon feed, and since Sofranko is considered to disclose that the contacting and flushing are cycled, Sofranko is further considered to make obvious repeating the contacting and flushing steps. Sofranko further discloses that the catalyst composition may further include chalcogen components (col. 5, lines 27-35). The contacting is taught to be carried out without molecular oxygen as the catalyst serves as a selective oxidant providing oxygen for the reaction (col. 3, lines 51-64, col. 8, line 54 to col. 9, line 8) or alternatively may be carried out in the presence of a gaseous oxidant that does not comprise molecular oxygen such as oxides of nitrogen (col. 9, lines 10-21). Sofranko is therefore considered to reasonably suggest that the contacting takes place in an atmosphere substantially free of molecular oxygen. 
Sofranko differs from the claimed invention in that Sofranko discloses a catalyst composition comprising a reducible metal oxide in combination with a chalcogen component, and does not disclose or suggest that CaSO4 is the chalcogen component.
The closest prior art that discloses the use CaSO4 for oxidative reactions is Baerns et al. (U.S. Patent No. 4,939,312). Baerns, directed to a method of oxidative coupling of methane in the presence of catalysts, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). Sulfate salt of calcium is CaSO4. However, Baerns requires that the oxidative coupling of methane is conducted in the presence of oxygen or an oxygen containing gas (see claim 1 of Baerns). Baerns does not reasonably suggest that the CaSO4 may be used alone in the oxidative coupling of methane without oxygen. Therefore, it would not be obvious to modify the process of Sofranko with CaSO4 alone because Sofranko teaches that the catalyst composition requires a reducible metal oxide and Baerns teaches the requirement of oxygen or an oxygen containing gas. As persuasively argued by the Applicant, a skilled artisan would have to exclude a required element from each of the prior art references to arrive at the claimed invention, and such a modification would be improper as the modification would render the prior art unsatisfactory for its intended purpose. 
Therefore, claims 1-2, 10-11, 15, 20-21 and 24-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772